Citation Nr: 1425650	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

This matter comes before the Board of Veterans Affairs (Board) on appeal from an October 2008 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in March 2014.  

At the hearing, the Veteran testified that he was granted service connection for "Caisson disease of the bone" by VA shortly after his discharge from service.  
(T p.2).  However, the evidentiary record shows that the Veteran is not service connected for that disorder, or that he ever filed a claim for Caisson disease with VA.  Accordingly, the Veteran should be notified that he is not service-connected for Caisson disease of the bone, and that he must file a claim with VA should he wish to establish service connection for the claimed disability.  

By letter dated in March 2014, the representative raised the additional issues of service connection for bilateral lower extremity peripheral neuropathy, a right wrist disability, tinnitus, a kidney disorder secondary to medications taken for service-connected lumbar spine arthritis, depression secondary to lumbar spine arthritis, an increased rating for traumatic arthritis of the lumbar spine, and to reopen the claim for bilateral defective hearing.  These issues are not in appellate status and are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that service connection should be established for bilateral ankle and bilateral foot disabilities secondary to his service-connected low back disability or, in the alternative, secondary to Caisson disease.  The Veteran testified that he did not have any ankle or foot problems in service and that his ankle started bothering him in 2006, and his feet in 2007, and that he believes that the disabilities were due to an altered gait because of his low back disability.  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

Although the Veteran was afforded a VA QTC examination in October 2007 to determine, in part, the nature and etiology of his current bilateral ankle and foot disabilities, the Board finds that the examination was inadequate and did not include the necessary information to address the Veteran's contentions.  The pertinent diagnoses included bilateral ankle tendonitis and bilateral hallux valgus with hammer toes and bunions.  Under the circumstances, the Board finds that another examination is necessary.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all VA and private medical records for any ankle or foot treatment since May 2010 (date of last VA treatment note of record), and associate them with the claims folder.  

2.  The Veteran should be afforded a VA orthopedic examination by a qualified physician to determine the nature and etiology of any identified bilateral ankle and bilateral foot disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to the following:  

a)  Is it at least as likely as not that any current bilateral ankle or bilateral foot disability is proximately due to, the result of, or aggravated by the service-connected arthritis of the lumbar spine?  

b)  If not, is it at least as likely as not that any current bilateral ankle or bilateral foot disability was manifested in or is otherwise related to service, including the Veteran's claimed Caisson disease?  

Notes: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2013).  

4.  After the requested development has been completed, the AMC should readjudicate the claims.  This should include consideration of whether any identified bilateral ankle and/or bilateral foot disability is proximately due to or the result of, or aggravated by the service-connected low back disability or, in the alternative, is otherwise related to Caisson disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

